DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Response to Amendment
Applicant’s response to the last Office Action, filed on 05/10/2021 has been entered and made of record. 
Rejection under 35 USC 112(a) is added in view of amendments.

Response to Arguments
Applicant's arguments filed on 05/10/2021 have been fully considered but they are not persuasive. 
Regarding newly required claim language requiring a sensor grid alternating between first and second pixels, Examiner notes that Figs. 5b-d show the filter array of a CCD/CMOS image sensor with first RGB pixels for sensing the light corresponding to the first wave bandwidth/visible light bandwidth and IR (infrared) pixels corresponding to the second wave bandwidth/infrared bandwidth. See ¶ 0091-0093. The various sensor grid designs here all alternate between pixels imaging visible and IR light (first pixels) and those imaging only IR (second pixels).
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims require “after generating the first image data, pad values in the first image data corresponding to positions of the plurality of first pixels based on interpolation of values of the generated first pixel data.”
First, Examiner notes that the relevant disclosure at pg. 27, ¶ 1 and Fig. 10 teaches that the padding/interpolation step is performed in order to generate the first image data, not “after generating the first image data.” It appears that “after generating the first image data” should be corrected to “after obtaining the first pixel data” or ““after obtaining first bandwidth information.”
Second, the relevant disclosure at pg. 27, ¶ 1 and Fig. 10 teaches “padding the second pixel positions with the first wave bandwidth information” whereas the claims require padding values “corresponding to positions of the plurality of first pixels based on interpolation of values of the generated first pixel data.” That is, both the position of the pixels being padded and the data which is used in the interpolation conflict with Applicant’s disclosure.
 Finally Examiner notes that Applicant’s disclosure does not teach “generated first pixel data,” rather the first pixel data is obtained from the sensor. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo (US PGPub 20170134704) in view of Northcott (US PGPub 20150245767) and Smits (US PGPub 20150304535).
Regarding claim 1, Otsubo discloses an electronic device (¶ 0089) comprising:
light of a first wave bandwidth; (Otsubo is a method for receiving ambient visible light and infrared light (from an infrared illuminator) and processing the image signals using a double band pass filter (DBPF) in such a way that a single CCD sensor can be used to image both color light and infrared/near-infrared light. The infrared light emitter emits infrared light, different from the first wave bandwidth which is received visible light.)
a second light emitter comprising second light emitting circuitry configured to output light of a second wave bandwidth, wherein the second wave bandwidth is 
a camera comprising an image sensor configured to arrange a plurality of first pixels for sensing the light corresponding to the first wave bandwidth and the second wave bandwidth and a plurality of second pixels for sensing the light corresponding to the second wave bandwidth, wherein the plurality of first pixels and the plurality of second pixels are arranged in a grid which alternates the first pixels and the second pixels;; and (Figs. 5b-d show the filter array of a CCD/CMOS image sensor with first RGB pixels for sensing the light corresponding to the first wave bandwidth/visible light bandwidth and IR (infrared) pixels corresponding to the second wave bandwidth/infrared bandwidth. See ¶ 0091-0093. The first RGB pixels each image the light of their respective color as well as IR light, which is then subtracted, as explained at ¶ 0128-0129. The various sensor grid designs here all alternate between pixels imaging visible and IR light (first pixels) and those imaging only IR (second pixels).)
a processor electrically coupled to the image sensor and comprising a control circuit connected to an application processor through a designated interface, wherein the control circuit is configured to (¶ 0182 and ¶ 0266):
control the camera to obtain image data of an external object from the first wave bandwidth light and the second wave bandwidth light output from the second light emitter, which are reflected from the external object, (As above, see ¶ 0091-0093.)
shift second pixel data corresponding to the plurality of second pixels of the image data by one pixel horizontally or vertically to correspond in position to first pixel 
generate first image data of the external object using a difference between the first pixel data and the shifted second pixel data, (After pixel shift is achieved via interpolation, subtraction is performed, ¶ 0129, “in infrared light removal signal creating blocks 22r, 22g, 22b, and 22ir, a signal that is subtracted from each R, G, and B signals is generated from an IR signal in order to remove an influence of infrared light received.”)
generating second image data of the external object by the second pixel data corresponding to the plurality of second pixels of the image data, and (Fig. 25 and ¶ 0189 teach generating second image/IR data corresponding to the one or more second pixels.)
transmit the first image data and the second image data to the processor through the designated interface, wherein the processor is configured to generate authentication information and to generate depth information using the second image data. (¶ 0187, “it 
In the field of infrared sensors Northcott teaches binning said second pixel data (Northcott teaches a method for receiving visible light and infrared/near-infrared (NIR) light and processing the image signals to obtain both color light and infrared images. ¶ 0061 teaches binning the IR image data to increase the effective resolution. Also see ¶ 0096.)
Northcott also teaches generating said authentication information based on the first image data and generating depth information using the second image data. (Northcott Fig. 9 and ¶ 0100-0116 teach a procedure for performing authentication using the first image data/color image data and generating depth information using the second image data/NIR image data. ¶ 0104 and 0107-0108 teach using the NIR data to compute the depth of the subject’s iris in the focus step. Also see ¶ 0046. The background image/first image data is then captured at ¶ 0109.)  
It would have been obvious to one of ordinary skill in the art to have combined Otsubo’s system for dual band imaging on a single image sensor with Northcott’s system for dual band imaging on a single image sensor (which explicitly teaches binning and detailed authentication steps). Otsubo and Northcott both teach systems for processing visible light and infrared light images on a single image sensor. They both teach doing so in order to integrate IR/NIR imaging into a color image sensor and both 
In the field of infrared sensors Smits teaches a first light emitter comprising first light emitting circuitry configured to output said light of a first wave bandwidth. (Smits is a system for performing iris-based authentication using visible light and NIR imaging. Smits teaches that if the visible light isn’t bright enough the system may optionally illuminate the face for the imaging. See Fig. 3, numeral 314 and ¶ 0044.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s system for dual band iris authentication with Smit’s system for dual band iris authentication (which explicitly teaches using a visible light source). Otsubo and Northcott both teach systems for processing visible light and infrared light images. They teach illuminating the iris using an IR/NIR illuminator and rely on ambient visible light. Smits teaches that if the ambient visible light isn’t bright enough the system may optionally illuminate the face. The combination constitutes the repeatable and 
	Regarding claim 2, the above combination teaches the electronic device of claim 1, wherein the processor is configured to control the electronic device to output the first wave bandwidth light using a first light source and to output the second wave bandwidth light using a second light source. (See rejection of claim 1, in particular Smits visible light source and Otsubo’s and Northcott’s IR/NIR light sources.)
Regarding claim 3, the above combination discloses the electronic device of claim 1, wherein the control circuit is further configured to generate a first image of pixel data of the first wave bandwidth by removing the second pixel data from the first pixel data based on the shifted second pixel data. (As above, after pixel shift is achieved via interpolation, subtraction is performed, ¶ 0129, “in infrared light removal signal creating blocks 22r, 22g, 22b, and 22ir, a signal that is subtracted from each R, G, and B signals is generated from an IR signal in order to remove an influence of infrared light received.”)
Regarding claim 4, the above combination discloses the electronic device of claim 1, wherein the control circuit is configured to, after generating the first image data, pad values in the first image data corresponding to positions of the plurality of first pixels based on interpolation of values of the generated first pixel data. (As seen in ¶ 0128-0129 and Fig. 8 not only is the IR pixel data interpolated but the RGB pixel data are 
Regarding claim 5, the above combination discloses the electronic device of claim 1, wherein the first wave bandwidth is used to acquire an iris image, and the second wave bandwidth is used to acquire depth information. (See rejection of claim 1, in particular Northcott Fig. 9 and ¶ 0100-0116 which teach a procedure for performing iris authentication using the first image data/color image data and generating depth information using the second image data/NIR image data.)
Regarding claim 6, the above combination discloses the electronic device of claim 1, wherein the processor is configured to authenticate the external object using at least the authentication information and the depth information.(As above, See rejection of claim 1 and in particular Northcott Fig. 9 and ¶ 0100-0116 which teach authenticating an iris using the authentication information and the depth information.)
Regarding claim 7, the above combination discloses the electronic device of claim 6, wherein the authentication includes iris authentication. (See rejection of claim 1).
Claims 8-10, 12-14 are the method claims corresponding to the device of claim 1, 3-7. Remaining limitations are rejected similarly. See detailed analysis above. 
Regarding claim 18, the above combination discloses the electronic device of claim 15, wherein 

transmit the first image data and the second image data to an application processor through a designated interface, wherein the application processor is configured to authenticate information based on the first image data and to generate depth information using the second image data. (see rejection of claim 1)
Regarding claim 19, the above combination discloses the electronic device of claim 18, wherein the processor is configured to: generate a first image of pixel data of the first wave bandwidth by removing the second pixel data from the first pixel data based on the shifted second pixel data. (see rejection of claim 3)

Claims 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo (US PGPub 20170134704) in view of Smits (US PGPub 20150304535).
Regarding claim 15, the above combination discloses the electronic device (see rejection of claim 1) comprising:
a first light emitter comprising first light emitting circuitry configured to output light of a first wave bandwidth; (see rejection of claim 1)
a second light emitter comprising second light emitting circuitry configured to output light of a second wave bandwidth, wherein the second wave bandwidth is different than the first wave bandwidth; (see rejection of claim 1)
a camera comprising a pixel array comprising  a plurality of first pixels configured to transform the light of the first wave bandwidth and the second wave bandwidth to a 
a processor, wherein the processor is configured to control the electronic device to output the light of the first wave bandwidth using a first light source and to output the light of the second wave bandwidth using a second light source, (see rejection of claim 1)
to control the electronic device to obtain image data of an external object based on the first electrical signal and the second electrical signal received from the camera corresponding to first wave bandwidth light and the second wave bandwidth light reflected from the external object, to shift second pixel data corresponding to the plurality of second pixels of the image data by one pixel horizontally or vertically to correspond in position to plurality of first pixels of the image data, (see rejection of claim 1)
to generate first image data of the external object using a difference between the first pixel data and the shifted second pixel data (see rejection of claim 1)
to generate a first image using a difference between the first signal and the second signal, and  (see rejection of claim 1)

Regarding claim 17, the above combination discloses the electronic device of claim 15, further comprising: a filter disposed on the plurality of first pixels and configured to pass the light of the first wave bandwidth and the second wave bandwidth. (¶ 0108, “DBPF [double pass-band filter] 5 has high transmittance in two bands that are a visible-light band indicated by DBPF (VR) and an infrared band (second wavelength band) that is at a slightly apart position on a long-wavelength side of the visible-light band and is indicated by DBPF (IR)”)
Regarding claim 20, the above combination discloses the electronic device of claim 15, wherein the processor is configured to, after generating the first image data, pad values in the first image data corresponding to positions of the plurality of first pixels based on interpolation of values of the generated first pixel data (see rejection of claim 4)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661